Name: Council Regulation (EC) No 1268/2003 of 15 July 2003 amending Regulation (EC) No 1601/2001 imposing a definitive anti-dumping duty and definitively collecting the provisional anti-dumping duty imposed on imports of certain iron or steel ropes and cables originating in the Czech Republic, Russia, Thailand and Turkey
 Type: Regulation
 Subject Matter: Asia and Oceania;  technology and technical regulations;  competition;  iron, steel and other metal industries;  international trade;  trade;  Europe
 Date Published: nan

 Avis juridique important|32003R1268Council Regulation (EC) No 1268/2003 of 15 July 2003 amending Regulation (EC) No 1601/2001 imposing a definitive anti-dumping duty and definitively collecting the provisional anti-dumping duty imposed on imports of certain iron or steel ropes and cables originating in the Czech Republic, Russia, Thailand and Turkey Official Journal L 180 , 18/07/2003 P. 0023 - 0024Council Regulation (EC) No 1268/2003of 15 July 2003amending Regulation (EC) No 1601/2001 imposing a definitive anti-dumping duty and definitively collecting the provisional anti-dumping duty imposed on imports of certain iron or steel ropes and cables originating in the Czech Republic, Russia, Thailand and TurkeyTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1), and in particular Article 8 thereof,Having regard to the proposal submitted by the Commission after consulting the Advisory Committee,Whereas:A. PREVIOUS PROCEDURE(1) On 5 May 2000, the Commission initiated an anti-dumping proceeding(2) on imports of certain iron or steel ropes and cables (the product concerned) originating, inter alia, in Turkey.(2) This proceeding ultimately resulted in an anti-dumping duty being imposed by Regulation (EC) No 1601/2001(3) of 2 August 2001 in order to eliminate the injurious effects of dumping.(3) Provisional measures had been imposed by Commission Regulation (EC) No 230/2001(4). In parallel, the Commission accepted a price undertaking from, inter alia, the Turkish exporting producer Has Celik ve Halat San Tic AS (Has Celik) pursuant to Article 2(1) of Regulation (EC) No 230/2001. Imports of the product concerned produced and directly exported by Has Celik were exempted from the anti-dumping duty by Article 2(2) of that Regulation.B. FAILURE TO COMPLY WITH THE UNDERTAKING(4) The undertaking offered by Has Celik applies only to types of the product concerned which are listed in an Annex to the undertaking. In order to benefit from the duty exemption Has Celik has to issue a commercial invoice accompanying sales made subject to the undertaking (commercial invoice) as requested by Article 2(2) of Regulation (EC) No 230/2001. The commercial invoice has to meet the requirements of the Annex to the same Regulation. It also stipulates that exports to the Community of other product types not listed in that Annex are subject to anti-dumping duties. In addition, Has Celik agreed not to sell the types of the product concerned, on a weighted average half-yearly basis, below a minimum import price (MIP) which, for each product type, is also listed in an Annex to the undertaking.(5) Following an on-spot verification visit, it was established that Has Celik had committed two types of breaches of the above obligations. First, it had sold product types other than those covered by the undertaking using a commercial invoice and therefore it allowed its importers to avoid payment of the duty; second, it was established that the company had sold certain product types covered by the undertaking, on a weighted average half-yearly basis, at prices below the relevant MIP. Commission Regulation (EC) No 1274/2003(5) sets out in detail the nature of the breaches found.(6) Acceptance of the undertaking has been withdrawn by the Commission by means of the above Commission Regulation and, therefore, definitive anti-dumping duties should be imposed forthwith on imports of the product concerned manufactured by Has Celik.C. AMENDMENT OF REGULATION (EC) No 1601/2001(7) In view of the above and pursuant to Article 8(9) of Regulation (EC) No 384/96, Article 2(1) of Regulation (EC) No 1601/2001 should be amended, and goods manufactured by Has Celik should be subject to the appropriate rate of anti-dumping duty for that company as set in Article 1(3) of Regulation (EC) No 1601/2001 (17,8 %),HAS ADOPTED THIS REGULATION:Article 1The table in Article 2(1) of Council Regulation (EC) No 1601/2001 shall be replaced by the following table:">TABLE>"Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 July 2003.For the CouncilThe PresidentG. Tremonti(1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 1972/2002 (OJ L 305, 7.11.2002, p. 1).(2) OJ C 127, 5.5.2000, p. 12.(3) OJ L 211, 4.8.2001, p.1. Regulation as last amended by Regulation (EC) No 2288/2002 (OJ L 348, 21.12.2002, p. 52).(4) OJ L 34, 3.2.2001, p. 4. Regulation as last amended by Regulation (EC) No 2303/2002 (OJ L 348, 21.12.2002, p. 80).(5) See page 34 of this Official Journal.